Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Mungin, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mungin v. Owen, No. 3:11—cv-00016-MBS, 2011 WL 2162156 (D.S.C. June 1, 2011). We dispense with oral argument because the facts and legal conten*243tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.